Title: To James Madison from John Morton, 30 October 1801
From: Morton, John
To: Madison, James


					
						Sir.
						Ship Calliope, off Port-Penn, (Delr.) Octr. 30. 1801.
					
					I have but little more time left than to acknowledge the rect. of your favor of the 24th. current; together with the Notes on Cuba: 

and to state that I am duly sensible of the indulgent accommodation of the President, and that I hope to evince I am not undeserving of his or 

your confidence.  Be pleased, Sir, to accept the assurance of my unfeigned respect.  Your Ob. & Hl. Servt.
					
						Jno; Morton.
					
					
						Your Letter to Mr. Dallas I had the pleasure of delivg. to him at Chester, on my way hither.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
